DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/26/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the generally straight and generally parallel sides of both the slideable tab and the cavity” lack antecedent basis.  In particular, the claims do not recite the cavity having generally parallel sides and thus it is unclear if the generally straight and generally parallel sides are referring to both the sides of the tab and cavity or only to the tab since the cavity having generally parallel sides has not been recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,238,529 to Newman et al. (Newman) in view of over US Patent No. 7,753,224 to Cai and US 2015/0272359 to Oakes.
Regarding claim 1, 16, Newman discloses a reclosable cup lid (10, Fig 1) comprising a rim portion (60) defining an outer perimeter, a sidewall (50) that extends upwardly from the rim portion, an upper surface (43), a cavity (A, Fig 2 below, where the tab (30) is located in) disposed within the sidewall and above the upper surface, a drink aperture (80) disposed within the cavity and formed through at least a portion of the upper surface (43) to allow fluid flow through (Fig 3), a slideable tab (30) at least partially disposed within the cavity, the slideable tab having at least two generally straight and generally parallel sides (see Fig 1), the cavity has at least two opposing sides (B, Fig 2 below) that are generally straight, providing a track for the tab, the parallel sides of the tab and cavity having complementary cross-section profiles of modified shaped (Fig 2, in particular planar base 32 compliments groove 48 to provide a sliding friction), a shoulder (42) disposed within an inner portion of the sidewall (50), the shoulder (42) located above the cavity and proximate the generally straight and generally parallel sides (48) of the cavity, the sidewall (50) entirely surrounds the upper surface and includes a generally flat top portion (52).  Newman does not explicitly teach the upper surface slopes from first end to second end.  However, Cai discloses a recloseable cup lid and in particular discloses upper surface (28) that slopes from first end to second end with drink aperture (58).  One of ordinary skill in the art would have found it obvious to slope the upper end of Newman as suggested by Cai in order to facilitate drinking.  Newman further does not teach the tab comprising an overhang, the overhang configured to rest on adjacent portion of the shoulder.  However, Oakes discloses a recloseable cup lid (100) and in particular discloses a slidable tab (200, Fig 2) having an overhang (202) that rests on a shoulder (106) adjacent cavity (120) that holds the slidable tab (200) (Figs 3, 6).  One of ordinary skill in the art would have found it obvious to substitute the planar base (32) of the Newman tab that facilitates sliding of the tab with a functionally equivalent overhang that rests on the shoulder (42) as suggested by Oakes in order to facilitate sliding of the tab since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In the instant case, both the planar base/groove combination as taught by Newman facilitates and guides movement of the tab similar to the overhang/shoulder combination as taught by Oakes which facilitates and guides movement of the tab.


    PNG
    media_image1.png
    595
    603
    media_image1.png
    Greyscale


Regarding claim 2, Newman further discloses slideable tab (30) moveable from a first to a second position, the aperture (80) at least partially blocked when in first position (Fig 1), and at least partially unobstructed when in second position (Fig 3).
Regarding claim 3, Newman further discloses the tab (30) comprising a recessed upper surface (within raised wall 34).
Regarding claims 4-5, 17, the modified Newman teaches the cup lid of claim 1, 16 except for the cross-sectional profile shape of tab and cavity to consist of curved surfaces or C-shaped profile.  However, Oakes further discloses tab (200) and cavity (120) having cross-sectional profile shapes that are curves or C-shaped (Figs 2, 6).  One of ordinary skill in the art would have found it obvious to change the cross-sectional profile shape of the tab and cavity of Newman to have the shape as recited as suggested by Oakes in order to facilitate sliding of the sliding member within the cavity.
Regarding claim 6, Newman further teaches shoulder (42) surrounds the cavity (A).
Regarding claim 7, 18, the modified Newman further teaches overhang (202, Oakes) surrounding slidable tab (200, Fig 2, Oakes).
Regarding claim 8, the modified Newman further teaches the shoulder and overhang providing an additional guide mechanism for the tab (in addition to the raised wall 34).
Regarding claim 9, Newman further teaches shoulder (42) generally planar.
Regarding claim 10, 19, Newman further teaches upper surface (43) sloping from first end opposite drink aperture (72) toward second end proximate aperture (80).
Regarding claim 11, Newman further teaches the sidewall comprising a generally flat top portion (52).

Claim(s) 12-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Cai, Oakes and US 2014/0166659 to Antal, Sr et al (Antal). 
Regarding claim 12-15, the modified Newman teaches the cup lid of claim 11 but does not teach positioning members on the flat top portion of the sidewall.  However, Antal discloses a closure lid (12) and in particular discloses incorporating raised curved ridge positioning members (70) in an arc shape (Fig 1) to facilitate stacking with a container bottom (¶0050).  One of ordinary skill in the art would have found it obvious to incorporate stacking positioning members to the modified Newman lid as suggested by Antal in order to allow stacking of the lid with a container bottom to facilitate stacking of cup/lid assemblies.

Regarding claim 20, Newman discloses a reclosable cup lid (10, Fig 1) comprising a rim portion (60) defining an outer perimeter, a sidewall (50) that extends upwardly from the rim portion, an upper surface (43), a cavity (A, Fig 2 below, where the tab (30) is located in) disposed within the sidewall and above the upper surface, a drink aperture (80) disposed within the cavity and formed through at least a portion of the upper surface (43) to allow fluid flow through (Fig 3), a slideable tab (30) at least partially disposed within the cavity, the slideable tab having at least two generally straight and generally parallel sides (see Fig 1), the cavity has at least two opposing sides (B, Fig 2 below) that are generally straight, providing a track for the tab, the parallel sides of the tab and cavity having complementary cross-section profiles of modified shaped (Fig 2, in particular planar base 32 compliments groove 48 to provide a sliding friction), a shoulder (42) disposed within an inner portion of the sidewall (50), the shoulder (42) located above the cavity and proximate the generally straight and generally parallel sides (48) of the cavity, the sidewall (50) entirely surrounds the upper surface and includes a generally flat top portion (52).  Newman does not explicitly teach the upper surface slopes from first end to second end.  However, Cai discloses a recloseable cup lid and in particular discloses upper surface (28) that slopes from first end to second end with drink aperture (58).  One of ordinary skill in the art would have found it obvious to slope the upper end of Newman as suggested by Cai in order to facilitate drinking.  Newman further does not teach the tab comprising an overhang, the overhang configured to rest on adjacent portion of the shoulder.  However, Oakes discloses a recloseable cup lid (100) and in particular discloses a slidable tab (200, Fig 2) having an overhang (202) that rests on a shoulder (106) adjacent cavity (120) that holds the slidable tab (200) (Figs 3, 6).  One of ordinary skill in the art would have found it obvious to substitute the planar base (32) of the Newman tab that facilitates sliding of the tab with a functionally equivalent overhang that rests on the shoulder (42) as suggested by Oakes in order to facilitate sliding of the tab since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In the instant case, both the planar base/groove combination as taught by Newman facilitates and guides movement of the tab similar to the overhang/shoulder combination as taught by Oakes which facilitates and guides movement of the tab.  The does not teach three or more positioning members on the flat top portion of the sidewall.  However, Antal discloses a closure lid (12) and in particular discloses incorporating raised curved ridge positioning members (70) in an arc shape (Fig 1) to facilitate stacking with a container bottom (¶0050).  One of ordinary skill in the art would have found it obvious to incorporate stacking positioning members to the modified Newman lid as suggested by Antal in order to allow stacking of the lid with a container bottom to facilitate stacking of cup/lid assemblies.

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. In particular, a new rejection is made in view of Oakes which discloses a tab that utilizes an overhang/shoulder connection to facilitate guiding of the tab in the cavity.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735